DETAILED ACTION
	Applicant’s response of October 13, 2021 has been fully considered.  Claims 1 and 14 are amended and claim 13 is cancelled.  Claims 1 and 14-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (WO 92/05218) in view of Sone et al. (US 2011/0319519) and Yamamoto (US 2015/0240054).
Regarding claim 1, Barnhart teaches a rubber composition comprising 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (these make up the rubber component), 70 phr of a filler, 1.6 phr of accelerator, and 2 parts of sulfur (Table 1, Example L).  While Example L also includes zinc oxide, stearic acid, an antiozonant, processing oil, and wax, these are all additional compounding ingredients and are not critical to the invention of Barnhart (Page 12, lines 18-28) nor would they materially affect the basic and novel characteristics of the claimed invention.  Additionally, Barnhart teaches that that the filler may be a clay (Page 12, lines 25-28) and that the accelerator is a bis(2-benzothiazole)sulfonamide wherein the R group can be a tert-butyl group (Page 7, lines 10-20).
	Barnhart does not teach that the filler is selected from the group consisting of glass fiber, modified kaolin, attapulgite, magnesium carbonate, copper fiber, and glass beads.  However, Sone et al. teaches a rubber composition for tires comprising a diene rubber (Abstract) and 
	Barnhart does not teach that the composition contains from 0.1 to 5 phr of an anti-scorching agent such as a mixture of 92% of benzene sulfonamide derivative, 6% of inert filler, and 2% of oil.  The instant specification refers to this mixture as VE.C (¶65, Table 5).  Commercial product Vulkalent E/C is a benzene sulfonamide derivative with additives.  It is the position of the Office that the claimed mixture is the same as Vulkalent E/C due to its description and due to the reference in the instant specification.  Yamamoto teaches rubber composition based on diene rubbers (¶13) that comprises from 0.2 to 4 parts by weight of Vulkalent E/C (¶15-17).  Barnhart and Yamamoto are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions useful for rubber articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.2 to 4 phr of Vulkalent E/C, as taught by Yamamoto, to the composition, as taught by Barnhart, and would have been motivated to do so in order to achieve improvements in heat resistance, compression set, dynamic-to-static modulus ratio, low-temperature properties, and processability (scorch resistance) (¶15, 16).
	Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart does not teach that the amount natural rubber is from 0.1 to 20 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber used is critical.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of natural rubber through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	Regarding claim 15, Barnhart teaches that the rubber composition is used in a tire (Abstract).
Regarding claim 16, Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart does not teach that the amount natural rubber is 20 phr, butadiene rubber is 44 phr, and the styrene butadiene rubber is 36 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber, polybutadiene rubber or styrene butadiene rubber used is critical.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of the rubbers through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	The limitation of the styrene butadiene rubber being solution polymerized is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that the method of production of the styrene butadiene changes the end rubber composition.
	Regarding claim 17, Barnhart teaches that the rubber component is comprised of 40 phr of styrene butadiene rubber, 30 phr of polybutadiene rubber, 30 phr of natural rubber (Table 1, Examples).  Barnhart additionally teaches that ethylene-propylene rubber (EPR) may be used in the composition (Page 11, line 19).  Barnhart does not teach that the amount natural rubber is 20 phr, butadiene rubber is 23 phr, styrene butadiene rubber is 36 phr and the ethylene propylene rubber is 21 phr.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are met and there is no evidence showing the amount of natural rubber, polybutadiene rubber, styrene butadiene rubber, or ethylene-propylene rubber used is critical.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of the rubbers through routine experimentation and would have been motivated to do so in order to attain the desired properties of the composition.
	Regarding claim 18, the tire being a spare tire is an intended use of the tire.  If the tire of Barnhart is capable of being a spare tire then the claim limitation is met.  In this case, the tire of Barnhart is capable of serving as a spare tire.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (WO 92/05218) in view of Sone et al. (US 2011/0319519) and Yamamoto (US 2015/0240054) as applied to claim 1 above, and further in view of Cho et al. (US 2007/0043139).
Barnhart, Sone et al. and Yamamoto teach the rubber composition of claim 1 as set forth above.  Barnhart does not teach that the rubber composition contains from 0.1 to 3 phr of plant essence or mint.  However, Cho et al. teaches a rubber composition for tire treads (Abstract) comprising diene based rubber (¶15, 16) and from 0.1 to 20 phr of fragrance (¶18) such as plant essence (¶22).  Barnhart and Cho et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions based on diene rubbers for use in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 20 phr of plant essence, as taught by Cho et al., to the rubber composition, as taught by Barnhart, and would have been motivated to do so in order to impart fragrance to the composition.  

Response to Arguments
Applicant’s arguments, see page 5, filed October 13, 2021, with respect to the rejection(s) of claim(s) 1 and 13-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over (1) Barnhart (WO 92/05218) in view of Sone et al. (US 2011/0319519) and Yamamoto (US 2015/0240054), and (2) Barnhart (WO 92/05218) in view of Sone et al. (US 2011/0319519) and Yamamoto (US 2015/0240054) and further in view of Cho et al. (US 2007/0043139).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767